Mr. President, it is a pleasure to congratulate your excellency on your unanimous election as President of this session which, in itself, is a sign of respect for the continent you hail from, which contributed greatly to the field of learning. Please allow me to congratulate you personally on this great confidence, which you rightly deserve, since I have /or many years known your personal qualities and abilities which qualified you and our beloved sister country, Algeria, to obtain the highest level of international recognition. I am sure that under your wise leadership we will bring the work of this session to a successful conclusion.
287.	I should also like to take this opportunity to thank your predecessor for the untiring efforts which were crowned with success during an eventful year.
288.	I should like to sincerely thank our Secretary- General, Mr. Kurt Waldheim, for his continuous efforts for the observance of the principles of the United Nations.
289.	I should like on this occasion and from this rostrum to welcome the new Members which have joined the family of nations of this Organization thus taking their natural place among us. We are sure they will contribute their share to implement the noble purposes which all members of the international community endeavor to achieve. It is our hope that before long all other countries which have not yet attained their full right to freedom and sovereignty will also be able to participate with us in the work of this Organization.
290.	As we review the events that have occurred in the past and still confront us during this session, I find myself much more optimistic in believing that the majority of Member States which co-operate with one another in upholding the Charter will continue in their effort to carry out their obligations in fulfilling their responsibilities and in meeting the aspiration of peoples and countries of the world. Those are the obligations enshrined in the Charter.
291.	As you know, Saudi Arabia was a founding Member of this Organization, and His Majesty King Faisal Ibn Abdul Aziz was amongst those who played a praiseworthy role in giving full support to this Organization and to its noble principles of peace, hoping thereby to raise the standard of moral values of postwar society in conformity with those prescribed in monotheistic religions and those spiritual values which are vital to the promotion of co-operation in a better world civilization.
292.	Despite the fact that we have been disappointed on more than one occasion when the principles of the United Nations were violated, it has not in any way diminished our faith that the truth will eventually prevail and justice will triumph. I should, therefore, like to express the hope of His Majesty's Government, while we examine our agenda containing various very important items relating to world peace and security, that we might be able to deal with these matters in accordance with the purposes and principles of the Charter so that oppressed people will be able to achieve their political, economic and social freedom, and to curb the aggression of those who have not heeded United Nations resolutions and have consistently refused to recognize the right of peoples to live in their own homeland peacefully and in security.
293.	Since 1948, people in our region have been living in the shadow of constant unrest and upheaval due to the violations of the Charter by the aggressor and his non-compliance with various United Nations resolutions. On many occasions our region has been subjected to military incursions of the racist Zionists with the result that Arab Palestine was occupied by those alien forces. As if this were not enough, the Zionists embarked upon an expansion by occupying territories belonging to neighboring Arab States in total violation of the principles of international law, which prohibit the acquisition of territory by the threat or use of force, challenging thereby the authority of the United Nations and disregarding its various resolutions.
294.	At this stage, I do not wish to go into all the details of the Palestine problem, at the heart of which lies the question of Jerusalem and the rights of the Palestinians made homeless and stateless by the Zionists. These Palestinians have been living nurturing the hope that they would be able to return to their homeland to exercise their right to self-determination. There have been many victims of this occupation.
295.	However, I should like to mention here the unremitting efforts exerted by Arabs, coupled with those of well-intentioned friendly countries, to find a solution and to co-operate with friendly States in their search for a solution to the Palestinian question which would ultimately bring peace in the region based on equity, justice and self-determination in our region. The position of Saudi Arabia on this question has, on many occasions, been made known from this rostrum.
2%. We continue to proclaim it. In other words, there should be a total Israeli withdrawal from the Arab territories occupied as a result of repeated Israeli aggression. Arab Jerusalem should be returned to its rightful Arab inhabitants since this Holy City is sacred to hundreds of millions of Arabs and non-Arabs whether they be Moslem or Christian. We must also make it abundantly clear that the Palestinian people should exercise their right to self-determination.
297.	The position of Saudi Arabia is in conformity with that of other Arab and Moslem countries, as expressed at the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers, from 5 to 9 September 1973, and also at the Islamic Summit Conference in Lahore in 1974.
298.	The non-aligned countries and the countries of the third world, as well as the OAU, have made their position clear by condemning Israeli aggression and have called upon the aggressor to withdraw from all the occupied territories. The large majority of countries in the world have taken a stand on this question. Some even went to the extent of warning Israel to abandon its aggression.
299.	Israel persisted in defying the will of the inter-national community and the resolutions of the United Nations, and has thus become a symbol of aggression, like those remaining regimes which base their policies on racial discrimination, such as South Africa and Southern Rhodesia. It is therefore not surprising that Israel has found itself isolated from the international community blinded, as it were, to the impact which its aggressive acts has had in arousing the conscience of mankind. We believe that if total withdrawal from all Arab territories is not carried out, it will be extremely difficult to establish peace in the Middle East. That is the kind of peace which all regard as being essential for the broader peace and security in the world.
300.	We also hope that Spain will adopt the Arab position as regards the situation of occidental Sahara, to consolidate the good relations which exist between Arabs and Spain. We abide by these relations and we hope that they will be strengthened as far as possible.
301.	The world is in the midst of severe trials and tribulations. The policy of the Kingdom of Saudi Arabia may be summed up as follows.
302.	First, Saudi Arabia, as a member of the inter-national community, is deeply conscious of all its responsibilities to that community. It has aided some countries, and will contribute to the development bank funds; it has also granted contributions to IMF and to the International Bank for Reconstruction and Development, so that they may be able to finance development projects in developing countries. I have informed the Secretary-General, Mr. Kurt Waldheim, of this. I should also like to state on behalf of His Majesty King Faisal and his Government that we shall also be making a grant of $30 million to the emergency fund. In this connexion, I attended the meeting last Friday on the invitation of the Secretary-General, for which I should like to thank him.
303.	Secondly, aware of its share of these responsibilities to the international community, Saudi Arabia hopes that all the countries of the world will appreciate its position and not make oil-producing countries a target for unjustified criticism and covert threats.
304.	Thirdly, the position of Saudi Arabia as regards the price of oil is well known by all. While adopting this position, Saudi Arabia hopes that the big Powers and industrial and non-industrial countries alike will do their utmost to put an end to the rampant inflation and control the spiraling prices of finished products, raw materials and foodstuffs, so that the developing countries are not adversely affected.
305.	This is not the time to go into the other items listed on our agenda, which we will deal with when they are discussed in the General Assembly and its main Committees.
